Citation Nr: 0518249	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $331.16 awarded pursuant to Chapter 35, Title 
38, United States Code, for enrollment in an educational 
institution from October 15 to 31, 2003,was properly created.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from December 1995 to 
December 1999. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which reduced the veteran's education benefits for 
the period beginning on October 15, 2003, resulting in an 
overpayment of $331.16.  


FINDINGS OF FACT

1.  The appellant was awarded educational assistance at the 
full-time rate for the fall 2003 term, beginning September 
22, 2003, and ending November 30, 2003.  

2.  The appellant reduced his credit hours from 14 hours to 5 
hours effective October 15, 2003 during the drop/add period; 
he continued to be paid at the full-time rate through October 
31, 2003.  


CONCLUSION OF LAW

An overpayment of education benefits in the amount of $331.16 
was properly created. 38 U.S.C.A. §§ 3014, 3034, 5113 (West 
2002); 38 C.F.R. §§ 21.4135, 21.4136 (2004).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103A.  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30, of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal").  In addition, as will be explained below, the Board 
finds that the law, and not the evidence, is dispositive in 
this case.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).

Also, an opinion from the VA General Counsel held that the VA 
is required neither to provide notice of the information and 
evidence necessary to substantiate a claim nor required to 
develop evidence to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that Court has held 
where there is an error in the VCAA notice, or in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 22 (U.S. Vet. 
App. April 14, 2005).  Therefore, the Board finds that no 
further action is necessary under the VCAA since it is the 
law, and not the evidence, that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the dates of the veteran's service.  That evidence 
is associated with the claims file.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  


Background

In August 2003, the certifying official with Grays Harbor 
College certified that the veteran was enrolled in 14 credit 
hours for the Fall semester in 2003.  

On October 31, 2003, the certifying official certified that 
the veteran's student status had changed from full-time 
status effective October 15, 2003.  It was noted that the 
veteran was reducing his credit load from 14 credits to 5 
credits, effective October 15, 2003.  

In the veteran's November 2003 notice of disagreement, he 
asserted that his intention was to remain in the 9 credit 
course, but 3 1/2 weeks into the course, he was told by his 
employer that he would have to start working 12-hour shifts, 
thus preventing him from attending the course.  

In the veteran's January 2004 substantive appeal, he asserted 
that the change in his work schedule was an unavoidable 
change.  


Analysis

It is provided under 38 C.F.R. § 21.4136(a) that VA will not 
pay benefits to an individual for a course from which that 
individual withdraws unless there are mitigating 
circumstances of which VA is advised in writing, and there is 
evidence supporting such mitigating circumstances.

Representative mitigating circumstances include an illness of 
the individual; an illness or death in the individual's 
family; an unavoidable geographic transfer resulting from the 
individual's employment; an unavoidable change in the 
individual's conditions of employment, immediate family or 
financial obligations beyond the control of the individual 
that require him or her to suspend pursuit of the program of 
education to obtain employment; discontinuance of the course 
by the school; unanticipated active duty for training; (and) 
unanticipated difficulties in caring for the individual's 
child or children. 38 C.F.R. § 21.4136(b).

Moreover, if the individual withdraws from a course during a 
drop-add period, VA will consider the circumstances that 
caused the withdrawal to be mitigating. 38 C.F.R. § 
21.4136(e).

Here, it is undisputed that the appellant enrolled for 14 
credit hours for the fall semester of 2003, which began on 
September 22, 2003, and ran until November 30, 2003.  It is 
further undisputed that on October 15, 2003, the veteran 
informed the certifying official that he was reducing his 
course load from 14 hours to 5 hours.  It is further 
undisputed that he received payment in the amount of $1596.57 
from VA, which represented educational funding at the full-
time rate for the period from September 22, 2003, to October 
31, 2003, and funding at a lesser rate for the period from 
November 1, 2003, to November 30, 2003.  

Although the veteran was paid at the full-time monthly rate 
($985) for the period from October 1, 2003, to October 31, 
2003, he should only have been paid at the full-time monthly 
rate from October 1 to October 14.  Considering that the 
veteran was not a full-time student beginning on October 15, 
2003, he should have been paid at the lesser rate ($364.07) 
beginning on October 15, signifying that he was only taking 5 
credits.  Since the veteran was paid at the full-time rate 
for the period from October 15, 2003, to October 31, 2003, 
but should only have been paid at the lesser rate for that 
time period, an overpayment was created in the amount of 
$331.16.  The veteran does not dispute the amount of the 
overpayment, or that the educational payment should have been 
reduced for the period beginning October 15, 2003.  

It is provided in 38 C.F.R. § 21.4135(e)(2) that, if an 
individual withdraws from any course (other than for 
correspondence training, job training, flight training, 
cooperative training, or farm cooperative training) with 
mitigating circumstances, then VA will terminate educational 
assistance on the date of last attendance.  Here, as 
previously discussed, the circumstances of the veteran's 
withdrawal are considered to be mitigating under 38 C.F.R. § 
21.4136(e).  Thus, the appropriate date for the reduction of 
benefits in this case is October 14, 2003, the date that the 
appellant last attended his 9-credit course.  

Moreover, while the appellant claims that he dropped his 
courses due to an unavoidable change in the condition of his 
employment, that is in essence a mitigation argument, and as 
already explained, mitigating circumstances have already been 
established under 38 C.F.R. § 21.4136(e), since the courses 
were dropped within the drop-add period.  However, the 
existence of mitigating circumstances serves to set the 
termination date of benefits as the date of last attendance, 
and as noted above, the last date the veteran attended his 9-
credit course was on October 14, 2003.  

There is no statutory or regulatory provision permitting VA 
to pay the appellant educational assistance benefits for that 
portion of the fall 2003 semester during which he did not 
attend his 9-credit course.  Thus, by operation of law, the 
Board finds that the overpayment of educational assistance in 
the amount of $331.67 has been validly created.  The appeal 
is denied.

Inasmuch as the appellant in this case withdrew from classes 
on October 15, 2003, during the drop-add period, and did not 
attend his 9-credit course during the remainder of the fall 
1999 semester, the evidence does not satisfy the criteria for 
payment of Chapter 30 benefits for enrollment after October 
15, 2003.  The law in this case is dispositive; therefore, 
the veteran's claim must be denied based on a lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The overpayment of educational assistance in the calculated 
amount of $331.16 was properly created, and the appeal is 
denied.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


